     Case 3:18-cv-00681-MMH-MCR Document 50 Filed 10/28/19 Page 1 of 2 PageID 252



1    Todd M. Friedman (SBN 216752)
2    LAW OFFICES OF TODD M. FRIEDMAN, P.C.
     21550 Oxnard St. Suite 780,
3
     Woodland Hills, CA 91367
4    Phone: 877-206-4741
5
     Fax: 866-633-0228
     tfriedman@toddflaw.com
6    Attorneys for Plaintiff
7
                         UNITED STATES DISTRICT COURT
8
                         MIDDLE DISTRICT OF FLORIDA
9

10
     ERIC WAGNER and DARLENE               ) Case No.
     BAUMAN, individually and on behalf    ) 3:18-cv-00681-MMH-MCR
11   of all others similarly situated,     )
12   Plaintiff,                            ) NOTICE OF SETTLEMENT
                                           )
13
           vs.                             )
14                                         )
15
     OVATION CREDIT SERVICES, INC; )
     and DOES 1 through 10, inclusive, and )
16   each of them,                         )
17   Defendant.                            )
18         NOW COMES THE PLAINTIFF by and through their attorney to
19   respectfully notify this Honorable Court that this case has settled. Plaintiff request
20
     that this Honorable Court vacate all pending hearing dates and allow sixty (60)
21
     days with which to file dispositive documentation. Dispositional documents will
22
     be forthcoming. This Court shall retain jurisdiction over this matter until fully
23
     resolved.
24
     Dated: October 28, 2019          Law Offices of Todd M. Friedman, P.C.
25

26                                          By: s/ Kelsey Kuberka
27                                                Kelsey Kuberka ESQ.
28




                                       Notice of Settlement - 1
     Case 3:18-cv-00681-MMH-MCR Document 50 Filed 10/28/19 Page 2 of 2 PageID 253



1    Filed electronically on this 28th Day of October, 2019, with:
2
     United States District Court CM/ECF system
3

4    Notification sent electronically via the Court’s ECF system to:
5
     Honorable Judge of the
6    United States District Court of Florida
7
     And all Counsel of Record as recorded on the Electronic Service List.
8

9    This 28th Day of October, 2019
10
                                          By: s/ Kelsey Kuberka
11
                                               Kelsey Kuberka ESQ.
12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28




                                      Notice of Settlement - 2
